DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-16 have been examined in this application. Claims 1, 3-4, 7, 13 and 15 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 11/30/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” dated 11/30/2021, with respect to the “Claim Rejections under 35 USC 112(b)” section on page 7, the Applicant argues that the amended claim language overcomes the 112(b) rejections. This argument is persuasive. Therefore, the 112(b) rejections have been withdrawn. 
With respect to the “Claims Rejections under 103” section on pages 7-8, the Applicant argues that the prior art does not disclose that vehicle driving data also includes acceleration of the host vehicle. This argument is persuasive. Therefore, the rejection is withdrawn. However, a new grounds of rejection is made in view of newly found prior art reference Oguro et al. (US 2020/0031342). Please see 103 section below. The Applicant further argues that the output of machine learning model in Djuric is the predicted future locations of the objects, as explicitly disclosed in paragraph [0085]. The Applicant argues this is different from the claimed invention which predicts the future path of the host vehicle. The Applicant argues that the step 614 for the motion plan is not part of a machine learning model in Djuric. The Applicant argues that therefore Djuric does not disclose predict a future path of the host vehicle using a deep neural network based on pre-processed data. However, Djuric discloses predicting a path for a vehicle to take that will avoid collisions with objects ([0034, 0076-0077]) and therefore reads on the broadest reasonable interpretation of the claim language “predicted path” and “predict the future path for the vehicle”. Furthermore, this path prediction is based on a deep neural network and processed vehicle driving data, sensor data of objects and road data ([0079-0086]). Therefore, Djuric discloses the predicted path as described in the claim language.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 13 “an out-looking sensor unit for capturing sensor data indicative of a presence of an object in a vicinity of the vehicle and for capturing road data indicative of a roadway on a presently occupied road for the vehicle” and “a vehicle sensor unit for collecting vehicle driving data indicative of at least a velocity and a yaw rate of the vehicle” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
a) An “out-looking sensor unit” is interpreted to be a sensor such as an image capturing device, a radar (radio detection and ranging sensor), a LIDAR (light detection and ranging sensor), an ultrasonic sensor, or a combination thereof as per the specification paragraph [0037]. A “vehicle sensor unit” is interpreted to be a sensor such as a gyroscope, an accelerometer, a speedometer, a steering torque sensor, etc. as per the specification paragraph [0065].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10 and 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US 2019/0049987 A1) in view of Oguro et al. (US 2020/0031342) in further view of Haynes (US 2019/0064815 A1).

As per Claim 1, Djuric et al. discloses a method for predicting a near future path for a vehicle, the method comprising: 
- collecting vehicle driving data indicative of vehicle positioning using a vehicle sensor unit of the vehicle ([0048-0049, 0080-0081] Analyze vehicle positioning using inertial sensors and satellite positioning system to determine relative position in surrounding environment across six axes over time), 

While Djuric et al. discloses collecting vehicle positioning across six axes over time and using this information in the below embodiments, Djuric et al. does not explicitly disclose that this collected data is indicative of a specific yaw rate, acceleration and velocity.

However, Oguro et al. teaches: vehicle positioning is indicative of yaw rate, an acceleration and velocity ([0045, 0058] Vehicle positioning relative to static and dynamic objects is based on vehicle state information, including detected yaw rate, acceleration and velocity)

It would have been obvious to one of ordinary skill in the art to modify Djuric et al. to include the above limitations as detailed in Oguro et al. with the motivation being to effectively determine relative positioning of obstacles and avoid collisions as detailed in Oguro et al. [0058, 0072].

Furthermore, Djuric et al. discloses: 
- collecting sensor data indicative of a presence of an object in a vicinity of the vehicle using an out-looking sensor unit of the vehicle ([0046, 0079]; Fig. 1, Fig. 6 Step 602 Sensors 112 acquire object information in proximity of the vehicle), 
- collecting road data indicative of a roadway on a presently occupied road for the vehicle using the out-looking sensor unit of the vehicle ([0021, 0046-0047, 0080]; Fig. 6 Step 604 Sensor data include environment/ geographic area road data), 
- using pre-processing instructions stored in memory and executed by processing circuitry, pre-processing the sensor data and the vehicle driving data to provide a set of object data comprising a time series of previous positions of the object relative to the vehicle, a time series of previous headings of the object, and a time series of previous velocities of the object relative to the vehicle ([0020, 0024, 0048, 0081]; Fig. 2A-2C, Fig. 6 Step 606 Process sensor data of object (sensor data) and relevant geographic area data based on vehicle positioning (driving data) to determine state data of objects in the vicinity of the vehicle. State data includes current and/ or past position (time series of previous positions), current and/or past speed (time series of previous velocities) and current and or past headings (time series of previous headings) and may be processed into image data 300), 

While Djuric et al. discloses the above limitations including pre-processing sensor data and vehicle driving data to create a time-series of previous object information relative to the vehicle, Djuric et al. does not explicitly disclose providing a time-series of previous yaw rates of the object relative to the vehicle. 

However, Haynes et al. discloses: providing a time-series of previous yaw rates of the object relative to the vehicle ([0025-0026, 0038]; Perception sensor data is processed to track yaw rates of the object proximate to the vehicle over time using data from previous time-frames).

It would have been obvious to one of ordinary skill in the art to modify Djuric et al. to include the above limitations as detailed in Haynes et al. with the motivation being to determine the priority of objects in the path of the vehicle in order to reduce overall latency in determining a motion plan and react more quickly which improves passenger safety as detailed in Haynes et al. [0018, 0020] 

Furthermore, Djuric et al. discloses:
- using processing instructions stored in memory and executed by processing circuitry, processing the object data, the vehicle driving data, and the road data in a deep neural network to predict the near future path for the vehicle based on the object data, the vehicle driving data, and the road data ([0083-0084]; Fig. 6 Step 608 and 610, Machine-Learning model 136, which is a deep neural network, processes the image data 300 which includes the object data and geographic data, such as road data, based on vehicle positioning (driving data). [0075-0076, 0086]; Fig. 5, Fig. 6 Step 614 Generate motion plan 134 which a planned vehicle trajectory 506 (predict the near future path)) and 
- using predicted path instructions stored in memory and executed by processing circuitry, based on the processing in the deep neural network, providing a predicted path output ([0034, 0076] Planned trajectory 506 is output) and 
controlling a motion of the vehicle using a vehicle control system comprising one of a driver assistance system and an autonomous driving system to control motion of the vehicle based on the predicted path output ([0020, 0034, 0042, 0076-0077] Planned trajectory 506 is used to control motion of the autonomous vehicle or a vehicle with an operation assistance system).

As per Claim 3, Djuric et al. discloses the method according to claim 1, wherein the pre-processing comprises: 
- forming a graphical representation based on a portion of the object data and a portion of the vehicle driving data, the graphical representation comprising a time series of 26 images each indicative of a previous position of the object relative to the vehicle and a previous heading of the object, wherein the time series of images are processed in the deep neural network ([0055-0056, 0081]; Fig. 6 Step 606 Fig. 2A-2C Image data representation 300, which is a plurality of images, include the state information (all limitation time series), vehicle position (vehicle driving data) and road data, [0084]; Fig. 6 Step 610 Input image data 300 into neural network).

As per Claim 4, Djuric et al. discloses the method according to claim 1, wherein the pre-processing comprises: 
	forming a graphical representation based on a portion of the object data and a portion of the vehicle driving data, the graphical representation comprising an image indicative of previous positions of the object relative to the vehicle and previous headings of the object, wherein the image is processed in the deep neural network ([0055-0056, 0081]; Fig. 6 Step 606 Fig. 2A-2C Image data representation 300, which is a plurality of images, include the state information (previous positions and headings), vehicle position (vehicle driving data) and road data, [0084]; Fig. 6 Step 610 Input image data 300 into neural network).

As per Claim 5, Djuric et al. discloses the method according to claim 4, wherein the pre-processing comprises: 
wherein the images are bird's eyes views of a scene comprising the vehicle and surroundings in a vicinity of the vehicle and the object ([0055-0056]; Fig. 2A-2C Image data is bird’s eye view)

As per Claim 7, Djuric et al. discloses the method according to claim 1, wherein the pre-processing comprises: 
- collecting map data from a map of a road environment, the map data indicative of a physical road environment and legal road characteristics comprising road regulations ([0022, 0045, 0047] Map data provides detail of roadways, road segments etc. (road environment) and direction of traffic lanes (road regulations) [0075] Collect data on speed limits (road regulations)) 
- collecting position data indicative of the vehicle position ([0048] Current vehicle position is determined), and 
- processing the map data in the deep neural network to predict the near future path ([0080-0081]; Fig. 6 Step 604, Step 606 Geographic data includes map data and is used to generate image data 300. [0075-0076, 0084, 0086]; Fig. 6 610 Image data is processed by deep neural network to create motion plan including vehicle trajectory 506 (predict the near future path)).

As per Claim 10, Djuric et al. discloses the method according to claim 1, wherein the deep neural network is trained for safe driving by un-supervised learning ([0020, 0052, 0106] Neural network is trained using un-supervised learning) 

As per Claim 13, Djuric et al. discloses a system for predicting a near future path for a vehicle, the system comprising: 
an out-looking sensor unit for capturing sensor data indicative of a presence of an object in a vicinity of the vehicle and for capturing road data indicative of a roadway on a presently occupied road for the vehicle ([0021, 0046, 0079]; Fig. 1, Fig. 6 Step 602 Sensors 112 acquire object information in proximity of the vehicle and geographic area including lane markings etc. (road data)), 
a vehicle sensor unit for collecting vehicle driving data indicative of vehicle positioning ([0048-0049, 0080-0081] Analyze vehicle positioning using inertial sensors and satellite positioning system to determine relative position in surrounding environment across six axes over time), 

While Djuric et al. discloses collecting vehicle positioning across six axes over time and using this information in the below embodiments, Djuric et al. does not explicitly disclose that this collected data is indicative of a specific yaw rate, acceleration and velocity.

However, Oguro et al. teaches: vehicle positioning is indicative of yaw rate, an acceleration and velocity ([0045, 0058] Vehicle positioning relative to static and dynamic objects is based on vehicle state information, including detected yaw rate, acceleration and velocity)

It would have been obvious to one of ordinary skill in the art to modify Djuric et al. to include the above limitations as detailed in Oguro et al. with the motivation being to effectively determine relative positioning of obstacles and avoid collisions as detailed in Oguro et al. [0058, 0072]. 

Furthermore, Djuric et al. discloses:
processing circuitry ([0041]; Fig. 4 Computing System 102) configured to:
 - pre-process the sensor data and the vehicle driving data to provide a set of object data comprising a time series of previous positions of the object relative to the vehicle, a time series of previous 28 P2280US00 headings of the object, and a time series of previous velocities of the object relative to the vehicle ([0020, 0024, 0048, 0081]; Fig. 2A-2C, Fig. 6 Step 606 Process sensor data of object (sensor data) and relevant geographic area data based on vehicle positioning (driving data) to determine state data of objects in the vicinity of the vehicle. State data includes current and/ or past position (time series of previous positions), current and/or past speed (time series of previous velocities) and current and or past headings (time series of previous headings) and may be processed into image data 300), 

While Djuric et al. discloses the above limitations including pre-processing sensor data and vehicle driving data to create a time-series of previous object information relative to the vehicle, Djuric et al. does not explicitly disclose providing a time-series of previous yaw rates of the object relative to the vehicle. 

However, Haynes et al. discloses: providing a time-series of previous yaw rates of the object relative to the vehicle ([0025-0026, 0038]; Perception sensor data is processed to track yaw rates of the object proximate to the vehicle over time using data from previous time-frames).

It would have been obvious to one of ordinary skill in the art to modify Djuric et al. to include the above limitations as detailed in Haynes et al. with the motivation being to determine the priority of objects in the path of the vehicle in order to reduce overall latency in determining a motion plan and react more quickly which improves passenger safety as detailed in Haynes et al. [0018, 0020] 

 Furthermore, Djuric et al. discloses:
- process the object data, the vehicle driving data, and the road data in a deep neural network to predict the future path for the vehicle based on the object data, the vehicle driving data, and the road data ([0083-0084]; Fig. 6 Step 608 and 610, Machine-Learning model 136, which is a deep neural network, processes the image data 300 which includes the object data and geographic data, such as road data, based on vehicle positioning (driving data). [0075-0076, 0086]; Fig. 5, Fig. 6 Step 614 Generate motion plan 134 which a planned vehicle trajectory 506 (predict the near future path)), and 
- based on the processing in the deep neural network, provide a predicted path output ([0034, 0076] Planned trajectory 506 is output)	 
 a vehicle control system comprising one of a driver assistance system and an autonomous driving system and comprising instructions stored in a memory and executed by the processing circuitry for controlling a motion of the vehicle based on the predicted path output ([0020, 0034, 0042, 0044, 0076-0077] Planned trajectory 506 is used to control motion of the autonomous vehicle or a vehicle with an operation assistance system using a computing device including a memory with instructions for perform the vehicle control).

As per Claim 14, Djuric et al. discloses the system according to claim 13, wherein the out-looking sensing unit is configured to capture sensor data indicative of the objects present in the vicinity of the vehicle in any direction from the vehicle, wherein the out- looking sensor unit comprises an image capturing device, a radar (radio detection and ranging sensor), a LIDAR (light detection and ranging sensor), an ultrasonic sensor, or a combination thereof ([0046] Sensors 112 include cameras, LIDAR, RADAR).

As per Claim 15, Djuric et al. discloses the system according to claim 13, further comprising: 
a map unit comprising instructions stored in a memory and executed by the processing circuitry for providing map data from a map of a road environment, the map data indicative of a physical road environment and legal road characteristics comprising road regulations ([0022, 0045, 0047] Autonomy computing system 114 (map unit) collects map data provides detail of roadways, road segments etc. (road environment) and direction of traffic lanes (road regulations) [0075] collects data on speed limits (road regulations)), wherein the map data is used by the processing circuitry to predict the future path for the vehicle ([0080-0081]; Fig. 6 Step 604, Step 606 Geographic data includes map data and is used to generate image data 300. [0075-0076, 0084, 0086]; Fig. 6 610 Image data is processed by deep neural network to create motion plan including vehicle trajectory 506 (predict the near future path)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US 2019/0049987 A1) in view of Oguro et al. (US 2020/0031342) in further view of Haynes (US 2019/0064815 A1) in further view of Yi et al. (US 2019/0073524 A1).

As per Claim 2, Djuric et al. discloses the method according to claim 1, wherein the pre-processing comprises: 
- forming a representation of the object data, the vehicle driving data, and the road data, the representation comprising the time series of previous positions of the object relative to the vehicle, the time series of the previous headings of the object, and the time series of the previous velocities of the object relative to the vehicle, wherein the representation is processed in the deep neural network ([0055-0056, 0081]; Fig. 6 Step 606 Fig. 2A-2C Image data representation 300 includes the state information (all limitation time series), vehicle position (vehicle driving data) and road data, [0084]; Fig. 6 Step 610 Input image data 300 into neural network)

While Djuric et al. discloses the above limitations including forming a representation of the data comprising the time-series information and processing the representation in the neural network. Djuric et al. does not disclose that the data representation is a matrix. 

However, Yi et al. teaches: the data representation is as a matrix of data wherein the matrix is processed in the deep neural network ([0006, 0011, 0018]; Fig. 1, Walking behavior including path speed and direction (heading) information is used to create a matrix of information for input into a neural network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Djuric et al. to include the above limitations as detailed in Yi et al. with the motivation being to effectively detect pedestrian behavior when operating an automatic driving vehicle in order to improve safety of pedestrians as detailed in Yi et al. [0003, 0165]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US 2019/0049987 A1) in view of Oguro et al. (US 2020/0031342) in further view of Haynes (US 2019/0064815 A1) in further view of Bruton et al. (Non-Patent Literature, “The Classification of Motion in Image Sequences Using 3D Adaptive Filters to Obtain Neural Network Input Vectors”).

As per Claim 6, Djuric et al. discloses the method according to claim 1, wherein the pre-processing comprises: 
	- forming a representation based on the object data, the vehicle driving data, and the road data, the representation comprising previous object positions and velocities, wherein the representation is processed in the deep neural network ([0055-0056, 0081]; Fig. 6 Step 606 Fig. 2A-2C Image data representation 300 includes the state information (previous object positions and velocities), vehicle position (vehicle driving data) and road data, [0084]; Fig. 6 Step 610 Input image data 300 into neural network). 

While Djuric et al. discloses the above limitations including forming a representation of the data comprising the object position and velocities and processing the representation in the neural network. Djuric et al. does not disclose that the data representation is a graph that comprises an object velocity profile. 

However, Bruton et al. teaches: the data representation is a graph that comprises an object velocity profile, wherein the graph is processed in the deep neural network (Fig. 8, p. 1598 ¶ 1-2 Temporal velocity profile (graph comprising object positions and velocity profile) is input into MLP network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Djuric et al. to include the above limitations, as detailed in Bruton et al., with the motivation being to effectively classify trajectories of vehicles in intersections in order to improve safety as detailed in Bruton et al. (p. 1598 ¶ 3)

Claims 8-9, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US 2019/0049987 A1) in view of Oguro et al. (US 2020/0031342) in further view of Haynes (US 2019/0064815 A1) in further view of Berntorp et al. (US 2018/0120843 A1).

As per Claim 8, Djuric et al. discloses the method according to claim 1,

Djuric et al. does not disclose: 
- collecting destination data indicative of an intended destination for the vehicle, and
- processing the destination data in the deep neural network to predict the near future path 

However, Berntorp et al. teaches: 
- collecting destination data indicative of an intended destination for the vehicle ([0060]; Fig. 4A Waypoints including destination points are collected), 27 andP2280US00PATENT
- processing the destination data in the deep neural network to predict the near future path ([0060]; Fig. 4A Neural network 420 processes waypoint data indicative of destination).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Djuric et al. to include the above limitations, as detailed Berntorp et al., with the motivation being to increase convenience for the driver by guiding the desired trajectory to a desired path as detailed in Berntorp et al. [0046]. 

As per Claim 9, Djuric et al. discloses the method according to claim 1, wherein the deep neural network is trained by supervised learning based on target values ([0052, 0106] Neural network is trained using supervised learning based on labeled training data (target values) and previously observed real world events)

Djuric et al. does not disclose: 
wherein the deep neural network is trained by supervised learning based on target values and paths recorded from human drivers in traffic or from automated drivers in traffic

However, Berntorp et al. teaches: 
wherein the deep neural network is trained by supervised learning based on target values and paths recorded from human drivers in traffic or from automated drivers in traffic ([0071-0072]; Fig. 7 Neural network is trained based on time-series signals from desired output trajectories (target values) and signals from onboard sensors (recorded from human drivers) [0074] Or trained on simulated data (automated drivers)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Djuric et al. to include the above limitations, as detailed Berntorp et al., with the motivation being to provide a safe and smooth ride for the user as detailed in Berntorp et al. [0050]. 

As per Claim 11, Djuric et al. discloses the method according to claim 1, wherein the deep neural network is trained by analyzing target values ([0052, 0106] Neural network is trained using un-supervised learning) based on labeled training data (target values) and previously observed real world events)

Djuric et al. does not disclose: 
wherein the deep neural network is trained by analyzing target values and paths recorded during operation of the vehicle 

However, Berntorp et al. teaches: 
wherein the deep neural network is trained by analyzing target values and paths recorded during operation of the vehicle ([0070-0073] Neural network is trained based on time-series signals from desired output trajectories (target values) and observing past path trajectories).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Djuric et al. to include the above limitations, as detailed Berntorp et al., with the motivation being to provide a safe and smooth ride for the user as detailed in Berntorp et al. [0050]. 

As per Claim 12, Djuric et al. discloses the method according to claim 1, the time series includes object position data and object velocity data ([0020, 0024] State data includes current and/ or past position (time series of previous positions), current and/or past speed (time series of previous velocities))

Djuric et al. does not disclose: wherein the time series data includes data from the previous 0 to 1 second, 0 to 2 seconds, 0 to 3 seconds, 0 to 4 seconds, or 0 to 5 seconds from the present time

However, Berntorp et al. teaches: wherein the time series data includes data from the previous 0 to 1 second, 0 to 2 seconds, 0 to 3 seconds, 0 to 4 seconds, or 0 to 5 seconds from the present time ([0009, 0061]; Fig. 4B The time-series includes data the previous 0-2 seconds).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Djuric et al. to include the above limitations, as detailed Berntorp et al., with the motivation being to provide a safe and smooth ride for the user as detailed in Berntorp et al. [0050]. 

As per Claim 16, Djuric et al. discloses the system according to claim 13, further comprising: 

Djuric et al. does not disclose: 
a strategic path planning unit for providing destination data for the vehicle and a desired driving behavior in the road environment.

However, Berntorp et al. teaches:
a strategic path planning unit for providing destination data for the vehicle and a desired driving behavior in the road environment ([0046, 0049]; Fig. 1D, Path planning unit provides trajectory to waypoints including destination points and to satisfy time and spatial constraints (desired driving behavior)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Djuric et al. to include the above limitations, as detailed Berntorp et al., with the motivation being to increase convenience for the driver by guiding the desired trajectory to a desired path as detailed in Berntorp et al. [0046]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619